DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered. 
This action is in response to the papers filed on July 19, 2022.  Applicants’ arguments and amendments to the claims filed July 19, 2022 have been entered.  Claim 1 has been amended, claim has been cancelled, and no claims have been newly added.  Claims 1, 2 and 4-16 are pending.  Claims 8-16 stand withdrawn.  Claims 1, 2, and 4-7 are under current examination.  
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. PCT/KR2018/011895, filed on Oct. 19, 2018 and Korean Patent Application Serial No.: KR10-2017-0131520 filed on Oct. 11, 2017.
Withdrawn Claim Rejections - 35 USC § 103

	      Claims 1-4 and 7 were rejected in the Office Action mailed April 19, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), and Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014).  Applicant has amended claim 1 to recite a molar ratio of 1 to 4 of urethane functional group to (meth)acrylate-based functional group in the urethane acrylate based oligomer and polymer and has presented arguments that the instantly claimed range of molar ratio effects the physical properties of the polymer coating composition comprising an urethane acrylate based oligomer or polymer.   While Wainwright  discloses a polymer comprising urethane acrylate and therefore there is a molar ratio of urethane functional group to acrylate-based functional group, however Wainwright does not explicitly disclose the molar ratio or molar ratio range.

	      Claims 5-6 were rejected in the Office Action mailed April 19, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), and Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014) applied to claim 1 above, and further in view of Jama (Honors Thesis: Effectiveness of a Novel Porphyrin Exhibiting Dark Toxicity Against the Model Organism Mycobacterium smegmatis April 2017).  Applicant has amended claim 1 to recite a molar ratio of 1 to 4 of urethane functional group to (meth)acrylate-based functional group in the urethane acrylate based oligomer and polymer and has presented arguments that the instantly claimed range of molar ratio effects the physical properties of the polymer coating composition comprising an urethane acrylate based oligomer or polymer.   While Wainwright discloses a polymer comprising urethane acrylate and therefore there is a molar ratio of urethane functional group to acrylate-based functional group, however Wainwright does not explicitly disclose the molar ratio or molar ratio range.
		
Response and New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014), and Klang et al. (Pub. No.: US 2016/0304742; Pub. Date: Oct 20, 2016).
	
	The amended claims recites an antimicrobial polymer coating composition comprising: a urethane acrylate-based oligomer or polymer, a photosensitizer; and a photoinitiator, wherein a molar ratio of the urethane functional group to a (meth)acryate-based oligomer or polymer is in a range  of 1 to 4.
	Regarding claim 1, Wainwright discloses a bactericidal surface layer comprising a polymer resin and a photosensitizer (abstract); wherein the polymer comprises urethane acrylate (page 228, column 1 section 2).  Wainwright does not disclose the presence of a photoiniator or the molar ratio of urethane based functional group to (meth)acrylate based functional group.
	However, in the same field of endeavor of compositions comprising urethane acrylate polymers and photosensitizers (page 1483 conclusion), Cho discloses the use of a photoinitiator (Fig. 1 and 1474 Materials).
	Additionally, in the same field of urethane acrylate polymers for films (abstract and column 2 lines 30-35), Pajerski discloses that the ratios of acrylates to urethane in hybrids of acrylates urethane polymers range from 10:90 to 90:10 (column 20 lines 20-26).  While Pajerski does not disclose a molar ratio, Pajerski does disclose that there is a wide ratio range of acrylates to urethane in urethane acrylate based polymers. 
Additionally, in the same field of endeavor of urethane acrylate polymers (abstract) Klang discloses composition comprising a polyurethane ([0026]-[0028]) comprising  the isocyanate reactive component (meth)acrylate (abstract and [0013]) wherein the molar ratio of isocyanate groups to isocyanate-reactive groups is 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 [0090].  The molar ratio of Klang is within the instantly claimed molar ratio of 1 to 4.
	Pursuant to MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Regarding claim 2, Pajerski discloses the poluryethne product is above 2,000 Daltons. (column 3 lines 15-25)  and the acrylates are methacrylates and ethacrylates wherein the weight ration of the urethane polymer to vinayl monomer will be 90:10 to 10:90 (column 20 lines 1-26) which would overlap the instantly claimed range of 50 g/mol.

	Regarding claim 4, Cho discloses wherein the percent of urethane acrylate is 60 % and the amount of photosensitizer is 0.5% (page 1475 Table 1).
	Regarding claim 7, Wainwrigth discloses wherein the composition is placed in a water solution (page 228 column 2 paragraph 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wainwright et al., Cho et al, Pajerski, Klang et al. to include a photoinitiator in a composition comprising urethane acrylate polymers and photosensitizers and for the  molar ratios o acrylates to urethane to include the instantly claimed ranges as disclosed by Klang wherein  Pajerski discloses that there is a wide ratio range of acrylates to urethane in urethane acrylate based polymers.as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a photoinitiator into the process as it has low shrinkage and exhibits low viscosity and negligible toxicity as  evidenced by Cho (page 1473 column 2 paragraph 2).  One of ordinary skill in the art would be motivated to have a specific ratio of acrylate based functional group to urethane functional group because Pajerski discloses that the ratios of acrylates to urethane in hybrids of acrylates urethane polymers have a wide range from 10:90 to 90:10 (column 20 lines 20-26), wherein the molar ratio of isocyanate groups to isocyanate-reactive groups is 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 [0090] can be used to form a coating composition ([0026]-[0028]) with a wide variety of uses such as scratch, abrasion and wear resistance; UV protection; corrosion resistance; glossy or flat appearance; chemical and stain resistance; hydrolytic resistance; flame retardancy; anti-microbial activity; electrical conduction or insulation; barrier or permeability to gasses; adhesion; haptic effects such as soft touch; easy cleaning and anti-fingerprint  wherein the properties of the coating is controlled by varying the amount of the components within the polyurethane  (Klang [0003] and [0118]).  One who would have practiced this invention would have ha reasonable expectation of success because Wainwright had already disclosed a bactericidal surface layer comprising a polymer resin and a photosensitizer (abstract); wherein the polymer comprises urethane acrylate (page 228, column 1 section 2) while Pajerski provided guidance that the urethane to acrylate groups are known in wide ratios with the specific molar ratio of isocyanate groups to isocyanate-reactive groups is 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 [0090] as disclosed by Klang and Cho provided guidance with respect to the addition of a photoinitatior to a compositions comprising urethane acrylate polymers and photosensitizers (page 1483 conclusion).  It would have only required routine experimentation to include a photoinitiator and for the molar ratio of the urethane functional group to the (rneth)acryate-based .oligomer or polymer to 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wainwright et al. (Journal of Photochemistry and Photobiology B: Biology 84 (2006) 227-230), Cho et al. (Journal of Applied Polymer Science, Vol. 93, 1473-1483 2004), Pajerski (Pat. No.: US 8,901,244; Date of Patent: Dec. 2, 2014) and Klang et al. (Pub. No.: US 2016/0304742; Pub. Date: Oct 20, 2016) as applied to claim 1 above, and further in view of Jama (Honors Thesis: Effectiveness of a Novel Porphyrin Exhibiting Dark Toxicity Against the Model Organism Mycobacterium smegmatis April 2017).
	Regarding claims 5-6 the combination of Wainwright et al., Cho et al., Pajerski, and Klang et al. remain as applied to claim 1.  While the combination of references disclose a bactericidal composition comprising a polymer resin and a photosensitizer (abstract), the combination does not disclose wherein the photosensitizer is a porphine compound and a molar ratio of the urethane functional group to the (rneth)acryate-based .oligomer or polymer to 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 ([0090] Klang) as fully set forth above..
	However, in the same field of endeavor of antimicrobial compounds comprising photosensitizer, Jama discloses 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP as an antimicrobial (page 14).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wainwright et al., Cho et al, Pajersk, Klang et al. and Jama for the photosensitizer to be 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt  (TMP) as disclosed by Jama as a matter of a simple substitution of one known photosensitizer for another to yield predicable results and a reasonable expectation of sucess, as instantly claimed.  One of ordinary skill would be motivated to include  5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP as TMP was able to reach bacterial through biofilm layer and kill the vast majority of bacterial cells as disclosed by Jamu (page 14).  One who would have practiced this invention would have had reasonable expectation of success because Wainwright had already disclosed a bactericidal surface layer comprising a polymer resin and a photosensitizer (abstract); wherein the polymer comprises urethane acrylate (page 228, column 1 section 2), while Jama discloses the particular photosensitizer effective in killing bacterial 5,10,15,20-Tetrakis(4-methoxyphenyl)- 21H,23H-porphine tetra-p-tosylate salt or TMP.  It would have only required routine experimentation to simply substitute on photosensitizer for another as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as followed.
	Applicant traverses the 103 type rejection arguing that neither Wainwright or  Pajerski explicitly teach a molar ratio or the singlet oxygen production amount, antimicrobial activity, or excellent film strength..  
	Applicant’s argument have been fully considered, but are not persuasive.  At the time of filing a composition comprising a polyurethane ([0026]-[0028]) comprising  the isocyanate reactive component (meth)acrylate (abstract and [0013]) wherein the molar ratio of isocyanate groups to isocyanate-reactive groups is 1.01 to 3, such as from 1.1 to 2.5 or from 1.2 to 2 [0090] was known.  Furthermore, such a composition was known to be used in a coating composition wherein the properties of the coating is controlled by varying the amount of the components within the polyurethane  as evidenced by Klang [0118] wherein the coating composition has a wide variety of properties such as scratch, abrasion and wear resistance; UV protection; corrosion resistance; glossy or flat appearance; chemical and stain resistance; hydrolytic resistance; flame retardancy; anti-microbial activity; electrical conduction or insulation; barrier or permeability to gasses; adhesion; haptic effects such as soft touch; easy cleaning and anti-fingerprint (Klang [0003]).  With the disclosure of Klang teaching a range of molar ratios within the instantly claimed range and varying the amount of the components of the polyurethane effects the properties of the coating, it becomes unclear as to why Applicant’s results are unexpected as “any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  With respect to the comparative examples in the specification as filed the first comparative example had a molar ratio of a urethane functional group to a (meth)acrylate-base functional group of 0.  This is not persuasive as the polymer of the prior art of record contains both the acrylate and urethane functional groups.  Comparative Example 3 had a ratio of a urethane functional group to a (meth)acrylate-base functional group of 0 and produced no antimicrobial properties.  This is not persuasive as both Wainwright and Klang disclose wherein the polymer has antimicrobial activity.  Applicant has not provided evidence that the properties disclosed the instant specification is truly unexpected based upon the disclosure of Klang and Wainwright.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Applicants traverse the rejection, arguing that Jama fails to remedy the deficiency of Pajerski, wainwright, or Cho with respect to the molar ratio.
Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section concerning the Jama, Pajerski, Wainwright, and Cho rejection.  The arguments are substantially the same as those addressed in the foregoing response.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617